DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Boris Chernomordik on 12/15/2021 and 12/16/2021 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 12/08/2021.
The application has been amended as follows: 
In Claim 2,  lines 3 and 4, replace “swelling a blank hydrogel or a blank organogel using an aqueous metal salt mixture to form a metal-containing hydrogel” with 
	-- forming a blank hydrogel from an aqueous blank mixture using a photopolymerization or forming a blank organogel from a nonaqueous blank mixture using a photopolymerization;
wherein the aqueous blank mixture comprises water and one or more aqueous photosensitive binders;
wherein the nonaqueous blank mixture comprises a water-miscible non-water solvent;
swelling the blank hydrogel or the blank organogel using an aqueous metal salt mixture to form a metal-containing hydrogel - -;
In Claim 11, line 3, replace “the first metal ions and a secondary composition having the second metal” with - - the one or more first metal ions and a secondary composition having the one or more second metal - -;
In Claim 55, line 1, replace “claim 3” with - - claim 2 - -;
In Claim 73, line 1, replace “claim 3” with - - claim 2 - -;
In Claim 74, lines 1 and 2, replace “the second metal ions are different from the first metal” with - - the one or more second metal ions are different from the one or more first metal - -; and
Claim(s) 1, 3, 67 and 69 are cancelled.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amendment of 12/08/2021 has mooted the 112 rejections.
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Hashem and Worsley, the close prior arts of record, processes of making metal-containing material with the aid of hydrogels or organogels are well-known.  However, none of the prior art of record including Hashem and Worsley provides sufficient suggestion or motivation to arrive at a process with forming the specific blank hydrogels/organogels followed by swelling with a metal salt and a thermal treatment as required in the present claims.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests a synthetic route in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764